 Case 1:19-cv-06300-VM Document 12 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      8/10/2021
-----------------------------------X
CALLVOX, LLC,                      :
                                   :
                    Plaintiff,     :    19 Civ. 6300 (VM)
                                   :
     - against -                   :         ORDER
                                   :
LIMECOM INC.,                      :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     The Complaint in this action was filed on July 8, 2019.
(Dkt. No. 1.) An electronic summons issued on July 9, 2019,
but was not served for several months thereafter. (See Dkt.
No. 5.) On February 25, 2020, the Court directed Plaintiff to
inform the Court regarding the status of the matter and its
intent with regard to any further proceedings, warning that
the matter could be dismissed for lack of prosecution if
Plaintiff failed to respond. (Dkt. No. 7.) Plaintiff did not
respond to that order directly, but filed an affidavit of
service on March 26, 2020. (See Dkt. No. 8.)
     After filing the affidavit of service, almost a year
went by with no record of any proceedings or filings in the
matter.   On   February   3,   2021,   the   Court   again   directed
Plaintiff to inform the Court of the status of the matter
and, for the second time, warned that the matter could be
dismissed for lack of prosecution. (Dkt. No. 9.) Plaintiff
responded by letter dated March 5, 2021, indicating it had
been unable to effectuate service and that it “now plans to
move this Court, with 15 days, to permit alternative service
on the Defendant.” (Dkt. No. 10.)
     Several months passed and no such motion was filed. On
July 1, 2021, the Court issued yet another order, directing


                                  1
 Case 1:19-cv-06300-VM Document 12 Filed 08/10/21 Page 2 of 2




Plaintiff to inform the Court within 30 days of the status of
the   matter   and   its   intent   with     regard   to   any   further
proceedings, again warning of the risk of dismissal. (See
Dkt. No. 11.) The Plaintiff failed to respond within 30 days,
and there is no record of any proceedings or filings in the
matter since July 1, 2021. Thus, the Court concludes that
dismissal for failure to prosecute is warranted based on the
Court’s review of the record in this case and the applicable
case law. See Shannon v. Gen. Elec. Co., 186 F.3d 186, 194
(2d Cir. 1999) (setting forth “five principal factors” to
consider when dismissing an action for failure to prosecute);
see also Martens v. Thomann, 273 F.3d 159, 179 (2d Cir. 2001)
(“A district court also has the power to dismiss for failure
to prosecute sua sponte.”).
      Accordingly, it is hereby
      ORDERED that this action be conditionally discontinued
with prejudice and without costs, unless within five (5) days
of the date of this Order, Plaintiff files a letter in the
public docket showing good cause why the matter should not be
dismissed. This Order shall be deemed a final dismissal of
the action with prejudice in the event Plaintiff fails to
respond within such period of time.


SO ORDERED.

Dated:     New York, New York
           10 August 2021
                                        ___________________________
                                               Victor Marrero
                                                 U.S.D.J.




                                    2
